Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 9-30-22 are acknowledged.

Claims 43-48, 51, 52, 55-72 are pending.

Claims 43-48, 51, 52, 55-62 and 64-72 are under examination as they read on the species of "CLL subject that has received at least two prior lines of antineoplastic therapy."

Claim 63 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-6-22.

The prior rejections under 35 U.S.C. 112(a), (b) and (d) have been withdrawn in view of applicant’s claim amendments.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 43-48, 51, 52, 55-61 and 65-72 are rejected under 35 U.S.C. 103 as being unpatentable over Engelberts et al (WO2016110576) in view of Genbank locus IGKC_Human, P01834.2, 8-12-2020, pages 1-6), Chu et al. (20180134798) and “Guidance for Industry,” U.S. Department of Health and Human Services, FDA, Center for Drug Evaluation and Research (CDER), July 2005, pages i-iii and 1-27, hereinafter “Guidance,” as evidenced by Chen et al., Clin Transl Sci (2019) 12, 600–608 (all of record).

Independent claim 43 is drawn to “[a] method of treating chronic lymphocytic leukemia (CLL) in a human subject, the method comprising administering to the subject a bispecific antibody comprising: (i) a first binding arm comprising a first antigen-binding region which binds to human CD3F (epsilon) and comprises a variable heavy chain (VH) region and a variable light chain (VL) region, wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 6, and the VL region comprises the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 7; and (ii) a second binding arm comprising a second antigen-binding region which binds to human CD20 and comprises a VH region and a VL region, wherein the VH region comprises the CDR1, CDR2 and CDR3 sequences that are in the VH region sequence of SEQ ID NO: 13, and the VL region comprises the CDR1, CDR2 and CDR3 sequences that are in the VL region sequence of SEQ ID NO: 14; 
wherein the bispecific antibody is administered 
at a full dose ranging from 12-60 mg in 28- day cycles, and 
wherein a priming dose of the bispecific antibody is administered on day 1 of cycle 1, and an intermediate dose of the bispecific antibody is administered on day 8 of cycle one before administration of the first full dose of the bispecific antibody on day 15 of cycle 1.”
Engelberts teaches a method of treating B cell chronic lymphocytic leukemia (CLL)/small lymphocytic lymphoma (SML), including the treatment of relapsed or refractory CLL, comprising administering a bispecific antibody comprising a first antigen-binding region  derived from a CD3 antibody and a second antigen-binding region derived from a CD20 antibody (see page 86, 3rd full paragraph; page 89, 1st full paragraph and page 90, 3rd full paragraph), wherein the humanized anti-CD3 binding arm comprising a VH1 region comprising SEQ ID NO:6 and a VL1 region comprising SEQ ID NO:10 (see Table 1, pages 8-9), which meets the limitations of claim 43 part (i), and a second antigen-binding region comprising the VH chain and VL chains of the anti-CD20 antibody 7D8 comprising SEQ ID NO: 27 and 28, respectively (see Table 1, page 11), which meets the limitations of claim 43 part (ii).  

Engelberts further teaches the bispecific antibody can be administered subcutaneously (see page 84, 3rd full paragraph) which meets the limitation of claim 60.  Engelberts also teaches that the first binding arm of the bispecific antibody can comprise an amino acid sequence of SEQ ID NO: 29, which is a light chain lambda constant domain (see page 71, 5th paragraph; page 72, 3rd full paragraph – page 75, describing how the first binding arm comprises a lambda light chain), which is identical to the amino acid sequence of SEQ ID NO: 22 in claim 66, and with respect to claim 67, that the bispecific antibody can be a full length human IgG1 (page 29, 4th paragraph).   

Engelberts teaches the amino acids in the heavy chains at L234, L235 and D265 can be F, E and A, respectively and that in one heavy chain, the amino acid corresponding to F405 is L (FEAL) while in the second heavy chain the amino acid corresponding to K409 is R (FEAR), or vice versa (see page 72, 1st full paragraph; page 80, 1st paragraph – page 80-81 bridging paragraph; SEQ ID NOs: 23 and 24 at page 11 and Examples 1 and 4) which meets the limitation of claim 68.  As described by Engelberts at page 59, 3rd full paragraph and at5 page 71, last paragraph, the purpose of the above mentioned Fc modifications to make the bispecific antibody inert or non-activating in that the Fc region is no longer able to bind any Fcγ receptors, thereby preventing the antibody from interacting with Fc receptors of blood cells.

Engelberts further teach an IgG1m(f) antibody comprising the heavy chain constant region of SEQ ID NO:23 (page 11), which comprises the constant region of SEQ ID NO:24 of claim 70 and 72, and a second heavy chain constant region of SEQ ID NO:24 (page 11), which comprises the constant region of SEQ ID NO:26 of claims 70 and 72, and which further comprises the lambda light chain constant region of SEQ ID NO: 29, which comprises the light chain constant region of SEQ ID NO: 25 of claims 70 and 72 (see  page 71, 5th paragraph).

As to the kappa light chain of SEQ ID NO: 27 of claims 70 and 72, at page 41, 3rd full paragraph Engelberts teaches “In one embodiment, the second binding arm of the bispecific antibody as defined in any of the embodiments disclosed herein is derived from a IgGl, K (kappa) antibody,” and further defines the second binding arm, i.e., the CD20-binding arm, as being “derived from a full-length IgG1,κ (kappa) antibody.” (see claim 35 of Engelberts).  Thus, the ordinarily skilled artisan would instantly understand that the CD20-binding arm of the Engelberts antibody should comprise a human kappa constant domain, the sequence of which was well known to one of ordinary skill in the art prior to applicant’s earliest filed application as shown in Genbank locus IGKC_Human, P01834.2, 8-12-2020, pages 1-6.  Note that SEQ ID NO: 27 of claims 70 and 72 comprises the human kappa constant domain shown in Genbank locus IGKC_Human, P01834.2.

Engelberts further teaches the bispecific antibody may be administered in a weekly fixed dose and the weekly dosage of the bispecific antibody can be carried out up to 8 times, or 4-6 times (see page 94, 1st full paragraph).  Engelberts teaches the bispecific antibody may be administered as maintenance therapy for a period of 6 months or more (see page 94, 2nd full paragraph).

However, Engelberts does not explicitly teach treating CLL with their bispecific antibody administered at a full dose ranging from 12-60 mg in 28- day cycles, and wherein a priming dose of the bispecific antibody is administered on day 1 of cycle 1, and an intermediate dose of the bispecific antibody is administered on day 8 of cycle one before administration of the first full dose of the bispecific antibody on day 15 of cycle 1 (see claim 43), e.g., “…wherein the bispecific antibody is administered in 28-day cycles, wherein: a) in cycle 1, a priming dose is administered on day 1, an intermediate dose on day 8, and a full dose of 12-60 mg on days 15 and 22; b) in cycles 2-3, a full dose of 12-60 mg is administered on days 1, 8, 15, and 22; C) in cycles 4-9, a full dose of 12-60 mg is administered on days 1 and 15; and d) in cycle 10 and subsequent cycles, a full dose of 12-60 mg is administered on day 1,” (claim 57), or “wherein the bispecific antibody is administered at a dose ranging from 12-60 mg in 28-day cycles, wherein: a) in cycle 1, a priming dose of 0.16 mg is administered on day 1, an intermediate dose of 0.8 mg on day 8, and a full dose of 12-60 mg on days 15 and 22; b) in cycles 2-3, a full dose of 12-60 mg is administered on days 1, 8, 15, and 22; c) in cycles 4-9, a full dose of 12-60 mg is administered on days 1 and 15; and d) in cycle 10 and subsequent cycles, a full dose of 12-60 mg is administered on day 1.” (claim 72). 

Chu teaches treatment of B-cell proliferative disorders, such as CLL, with a bispecific anti-CD20/anti-CD3 antibody by administering said antibody via a fractionated, dose-escalation dosing regimen “comprising at least a first dosing cycle and a second dosing cycle,
wherein: (a) the first dosing cycle comprises a first dose (ClDl), a second dose (C1D2), and a third dose (C1D3) of the bispecific antibody, wherein the ClDl and the C1D2 are each no greater than the C1D3, and (b) the second dosing cycle comprises a single dose (C2Dl) of the bispecific
antibody” (see paragraphs 18, 44, 85-87, 121 and claim 54).  As described in greater detail in paragraphs 86-87, the fractionated, dose-escalation dosing regimen generally includes a first cycle having three doses – “C1D1”, “C1D2” and “C1D3” – wherein the initial dose, “C1D1” is the lowest dose, followed by a second dose (C1D2) which is often greater than the first, followed by the third dose, C1D3, wherein said third dose can be “equal to the highest cleared dose of the bispecific antibody,” i.e., the highest dose which does not induce unacceptable toxicity in a patient.  Subsequent doses occurring in the second cycle, i.e., C2D1, and beyond are taught to be equal to or greater than the C1D3 dose.  

As described in detail in paragraph 84, the purpose of using such a “fractionated, dose-escalation dosing regimen” when treating a B cell proliferative disorder with a bispecific anti-CD3xanti-CD20 antibody is because such a method is “…expected to reduce or inhibit unwanted treatment
effects, which include cytokine-driven toxicities (e.g., cytokine release syndrome (CRS)), infusion-related reactions (IRRs), macrophage activation syndrome (MAS), neurologic toxicities, severe tumor lysis syndrome (TLS), neutropenia, thrombocytopenia, elevated liver enzymes, and/or central nervous system (CNS) toxicities. Therefore, the methods are useful for treating the subject while achieving a more favorable benefit-risk profile.”

With respect to the timing of the “C1D1”, “C1D2” and “C1D3” doses, at paragraph 91 Chu teaches: “…the methods described above may include a first dosing cycle of three weeks or 21 days.  In some instances, the methods may include administering to the subject the ClDl, the C1D2, and the C1D3 on or about Days 1, 8, and 15, respectively, of the first dosing cycle.”

With regard to the second and additional dosing cycles beyond the initial fractionated, dose-escalation dosing cycle, Chu teaches the following at paragraphs 92-93:

“[0092] In some instances, the methods described above may include a second dosing cycle of three weeks or 21 days.  In some instances, the methods may include administering to the subject the C2D1 on or about Day 1 of the second dosing cycle.

[0093] In some instances, the methods described above may include one or more additional dosing cycles.  In some instances, the dosing regimen comprises 1 to 14 additional dosing cycles (e.g., 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, or 14 additional dosing cycles (i.e., the dosing regimen includes one or more of additional dosing cycle(s) C3, C4, C5, C6, C7, C8, C9, C10, C11, C12, C13, C14, C15, and C16).  In some instances, the dosing regimen comprises one to six additional dosing cycles (i.e., the dosing regimen includes one or more of additional dosing cycle(s) C3, C4, C5, C6, C7, and C8).  In some embodiments, the length of each of the one or more additional dosing cycles is 7 days, 14 days, 21 days, or 28 days.  In some instances, the length of each of the one or more additional dosing cycles is three weeks or 21 days.  In some instances, each of the one or more additional dosing cycles comprises a single dose of the bispecific antibody.  In some instances, the method comprises administering to the subject the single dose of the one or more additional dosing cycles on or about Day 1 of the one or more additional dosing cycles.”

Given the teachings of Engelberts and Chu set forth above, it would have been obvious to the ordinarily skilled artisan contemplating the treatment of CLL with the anti-CD3xanti-CD20 bispecific antibody of Engelberts to use a fractionated, dose-escalation dosing regimen as described by Chu so as to achieve “a more favorable benefit-risk profile.”

At paragraph [0086], Chu describes the “highest cleared dose” as the highest dose which does not induce unacceptable toxicity in a patient.

Example 1 of Chu describes “Fractionated, Dose-Escalation Dosing Regimens for Treatment of B Cell Proliferation Disorders with Anti-Cluster of Differentiation 20 (CD20)/Anti-Cluster of Differentiation 3 (CD3) Bispecific Antibodies,” wherein: 

“[0215]…an exploratory quantitative systems pharmacology (QSP) model was used to simulate the time course of systemic cytokine (IL6) and activated T cell profiles in Cycle 1 following administration of the anti-CD20/anti-CD3 bispecific antibody as a single agent, using various dosing regimens of the anti-D20/antiCD3 bispecific antibody in patients with non-Hodgkin's lymphoma (NHL).  Model-based predictions of serum cytokine concentrations and activated T cell time profiles following two cycles of treatment with the anti-CD20/antiCD3 bispecific antibody as a single agent were used to compare non-fractionated and double-step fractionated dose schedules.  The modeling and simulation support achieving a more favorable benefit-risk profile through a double-step fractionated, dose-escalation dosing regimen for treating hematologic cancers, such as B cell proliferation disorders (e.g., NHL, e.g., DLBCL), with the anti-CD20/anti-CD3 bispecific antibody.  Based on the above, the double-step fractionated, dose-escalation dosing regimen is expected to reduce or inhibit cytokine-driven toxicities ( e.g., cytokine release syndrome (CRS)), infusion-related reactions (IRRs), macrophage activation syndrome (MAS), neurologic toxicities, severe tumor lysis syndrome (TLS), neutropenia, thrombocytopenia, elevated liver enzymes,  and/or central nervous system (CNS) toxicities.

[0216] The double-step fractionated, dose-escalation dosing regimen commences with a dose-escalating first dosing cycle (Cl), in which patients receive the anti-CD20/antiCD3 bispecific antibody on Days 1, 8, and 15 of Cycle 1 (ClDl, C1D8, and C1D15, respectively).  In Cycle 2 and beyond, the bispecific antibody is given as a single dose only on Day 1 of each 21-day cycle, with Day 1 of Cycle 2 (C2Dl) being approximately 7 days after the C1D15 dose.  In Cycle 2 and beyond, in which the bispecific antibody is given as a single dose only on Day 1 of each 21-day cycle, the bispecific antibody may be concurrently administered on Day 1 of each 21-day cycle with atezolizumab. The antiCD20/anti-CD3 bispecific antibody and atezolizumab may be given up to ±2 days from the scheduled date (i.e., with a minimum of 19 days between doses) for  logistic/scheduling reasons.

[0217] The cumulative Cycle 1 dose is about 50% greater than the highest cleared dose of the first cycle of a nonfractionated, dose-escalation dosing regimen, with the starting C1D15 dose corresponding to the highest cleared dose of the first cycle of the non-fractionated, dose-escalation dosing regimen.  The C1D15 dose is the dose level administered on Day 1 of subsequent cycles (Cycle 2 through the terminal dosing cycle). This dose escalation uses a standard 3+3 design.”

Given the teachings of Engelberts and Chu set forth above, it would have been obvious to the ordinarily skilled artisan that should they wish to treat CLL utilizing the fractionated, dose-escalation dosing regimen of Chu and the antibody of Engelberts then they will need to estimate the “highest cleared dose” for the Engelberts antibody, i.e., the highest dose of antibody which does not induce unacceptable toxicity in a patient.

In this regard, Example 12 of Engelberts teaches a pilot study of the “…pharmacokinetics and induction of B cell depletion in cynomolgus monkeys by one of the CD3xCD20 bispecific antibodies according to the invention, bslgG1-huCD3-Hlll-FEALxCD20-7D8-FEAR… The objective of this study was to determine the pharmacokinetic characteristics, toxicological and pharmacological effects of bslgG1-huCD3-Hlll-FEALxCD20-7D8-FEAR in female cynomolgus monkeys (Macaca fascicularis, originating from Mauritius, approximately 2-3 years old; weight range of 2.5-3 kg) following a single intravenous infusion via the tail vein…. Eight female cynomolgus monkeys were assigned to four dose groups that received bslgG1-huCD3-Hlll-FEALxCD20-7D8-FEAR at a dose of 0.01, 0.1, 1 or 10 mg/kg…” (see page 118, 1st and 2nd paragraphs).

The results of this experiment are described in the paragraphs that follow (emphasis added):

“B and T cell populations in the peripheral blood were analyzed by flow cytometry, at different timepoints after dosing…As shown in Figure 9A, administration of bsIgG1-huCD3-H1L1-FEALxCD20-7D8-FEAR at dose levels of 1 and 10 mg/kg resulted in depletion of circulating B cells to undetectable levels by the first time point measured (1 day post-dose). Dose levels of 0.01 and 0.1 mg/kg showed only partial depletion or no depletion.”

“Biopsies (approximately 20 mg) were taken from superficial lymph nodes (left and right inguinal and axillary) from all animals, at different timepoints after dosing…As shown in Figure 9C, administration of bsIgG1-huCD3-H1L1-FEALxCD20-7D8-FEAR resulted in depletion of B cells to undetectable levels at the first time point measured (7 days post-dose) at dose levels of 1 and 10 mg/kg.  B-cell depletion was maintained until 7 weeks after dosing in these dose groups followed by a recovery of B-cell levels, that was not yet complete at 13-14 weeks (84-95 days) post dosing.”

“Plasma samples were analyzed for cytokine levels (IL-2, IL-6, IL-8, IL-10, IFN-γ and TNF-α) using standard analytical methods.  Administration of bsIgG1-huCD3-H1L1-FEALxCD20-7D8-FEAR induced a transient increase in plasma cytokine levels, which appeared to be dose-dependent (Figure 9E). All cytokine levels had returned to pre-dose levels at 24 hours post dosing.”

The ordinarily skilled artisan would understand from the findings set forth above that while administration of 1-10 mg/kg of the bsIgG1-huCD3-H1L1-FEALxCD20-7D8-FEAR antibody induced potent depletion of B-cells from the peripheral blood and from superficial lymph nodes, bispecific antibody administration also induced transient, dose-dependent production of IL-6.

Given these teachings it would have been obvious to one of ordinary skill in the art that should they wish to treat CLL with the fractionated, dose-escalation dosing regimen of Chu using the antibody of Engelberts then they will need to estimate the “highest cleared dose” for the antibody of Engelberts, i.e., estimate the highest dose of antibody which does not induce unacceptable toxicity due to IL-6 production (knowing that an IL-6 receptor blocking antibody can been used to treat and manage CRS as evidenced by Chen at page 600, col., bridging paragraph).

Considering that IL-6 levels measured in the cynomolgus monkeys were generally dose- dependent in the initial hours after administration of the bsIgG1-huCD3-H1L1-FEALxCD20-7D8-FEAR antibody of Engelberts (see page 119, 2nd full paragraph and Fig. 9E), it would have been obvious to the ordinarily skilled artisan to use a “highest cleared dose” for the bsIgG1-huCD3-H1L1-FEALxCD20-7D8-FEAR antibody corresponding to a human equivalent dose ≤ the cynomolgus 1 mg/kg dose so as to minimize IL-6 release while still ensuring potent B-cell depletion in the periphery and lymph nodes, as shown in Figs. 9A and C of Engelberts.  

A resource the ordinarily skilled artisan could have consulted to determine the “human equivalent dose” (“HED”) for a primate, such as a cynomolgus monkey, was the “Guidance for Industry” document at page 7.  

Using Table 1 at page 7 of “Guidance for Industry” the ordinarily skilled artisan could have calculated that administration of 1 mg/kg antibody to a cynomolgus monkey corresponds to administering 1 mg/kg/3.1 = 0.32 mg/kg to a human patient.  Assuming, e.g., a human patient of 75 kg (165 lbs), 0.32 mg/kg x 75 kg = 24 mg, or a human patient of 150 kg (330 lbs), 0.32 mg/kg x 150 kg = 48 mg.

That said, given that the ordinarily skilled artisan would have been motivated to administer sufficient antibody to ensure depletion of the maximum amount of CLL cells, it further would have been obvious to the ordinarily skilled artisan to treat a CLL patient with more than a single dose of, e.g., 24 mg bsIgG1-huCD3-H1L1-FEALxCD20-7D8-FEAR antibody or a functional and/or structurally equivalent thereof.  Rather, it would have been prima facie obvious to continue the treatment wherein the bispecific antibody is administered weekly for 10 weeks, i.e., weekly administration for 2.5 28-day cycles, given the teachings of Engelberts that maintenance therapy can be carried out with weekly administration of the bispecific antibody for up to 6 months or more (see page 94, 1st and 2nd full paragraphs).  One of skill in the art would be motivated to continue the administration of the bispecific antibody to patients with CLL to insure that the maximum number of CLL cells are destroyed in the patient.

Insofar as applicant wishes to argue that the teachings of Engelberts in view of Genbank and Guidance fail to make obvious the treatment of CLL by administering the bsIgG1-huCD3-H1L1-FEALxCD20-7D8-FEAR antibody or by administering functionally and/or structurally equivalent antibodies recited in claims 65-71 at a dose of 24 mg in a 28-day cycle because these references do not explicitly teach, e.g., the treatment of a 75 kg CLL patient by administering 0.32 mg/kg of a bsIgG1-huCD3-H1L1-FEALxCD20-7D8-FEAR antibody or a functional and/or structurally equivalent thereof, applicant’s attention is drawn to MPEP 2144.05(II)(A), Routine Optimization - Optimization Within Prior Art Conditions or Through Routine Experimentation:

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Although this passage does not specifically teach, for example, particular drug dosages and administration schedules, this passage points to numerous variables that affect the function of inventions, such as concentration of reagents and temperature ranges.  Furthermore, this passage indicates that optimization of such variables is often an obvious activity for the ordinarily skilled artisan.  

It is submitted that the claimed drug dosages and administration schedules are akin to the variables discussed in the cited MPEP passage because said drug dosages and administration schedules are optimizable variables that would affect efficacy of the claimed invention.  

Given the “normal desire of scientists or artisans to improve upon what is already generally known,” it would have been prima facie obvious to one of ordinary skill in the art to optimize the drug dosages and administration schedules for the treatment of, e.g., CLL using the anti-CD3xanti-CD20 bispecific antibody of Engelberts, because such optimization would produce a more effective invention. 

Additionally, as set forth in MPEP 2144.05(II)(B), there is a Motivation to Optimize Result-Effective Variables: 

…  In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

In the instant case, the claims are drawn to various antibody dosages / administration schedules, such dosages / administration schedules designed to achieve a recognized result, i.e., treatment of CLL in the context of an acceptable benefit-risk profile.  Accordingly, the recited antibody dosages and administration schedules are result-effective variables that achieve a recognized result and it is submitted that since one of ordinary skill in the art would have been motivated to determine the optimum or workable ranges of said variables, the drug dosages and administration schedules recited were prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Applicant’s Arguments

Applicant argues 

(1) “…Chu discloses that the length of the first and second dosing cycles is 21 days (see, paragraphs [008]-[009], [0091]-[0092]). Indeed, Chu does not teach or suggest that either of the first two dosing cycles should be longer. Rather, Chu generally teaches that the length of additional dosing cycles may be 7, 14, 21 or 28 days, and that each of these additional dosing cycles comprise a single dose of the bispecific antibody (see, paragraphs [0010], [0093], [0216]). 

In short, nothing within the combined teachings of the Engelberts and Chu provide any motivation which would have led the skilled artisan to modify the teachings of either of these references with a reasonable expectation of successfully arriving at the presently claimed dosage regimen in which the first 28 day cycle comprises a priming dose of the CD3xCD20 bispecific antibody on day 1, an intermediate dose on day 8, followed by a weekly dose of 12-60 mg for the remainder of the cycle.”

(2) “…the present rejection amounts to nothing more than an invitation to experiment with little if any guidance provided by the teachings of the cited references…. in view of the lack of guidance provided by the cited prior art, the skilled artisan would have been faced with myriad of choices for (i) the dosages of the CD3xCD20 bispecific antibody; (ii) the length of each dosage cycle; as well as the (iii) the frequency of administration within each dosage cycle….”

Applicant’s arguments have been considered but has not been found convincing essentially for the reasons of record set forth in the prior office action.

With respect to argument (1), the paragraphs of Chu to which applicant points teach the first dose of the second 21 day cycle, C2D1, is the same as the third dose of the first 21 day cycle, i.e., C1D3, which is “equal to the highest cleared dose of the bispecific antibody,” i.e., the highest dose which does not induce unacceptable toxicity in a patient.  Thus, consistent with the prima facie case of obviousness set forth above, it would have been obvious to the ordinarily skilled artisan using the antibody of Engelberts to treat a CLL patient according to the dosing regimen described by Chu that, subsequent to the first full dose of CD3xCD20 bispecific antibody (C1D3), the antibody of Engelberts could be administered at the highest cleared dose on a weekly basis.  With respect to argument (2), it remains the examiner’s opinion that the teachings of Engelberts, Chu and Guidance provide (i) the highest cleared dose of the CD3xCD20 bispecific antibody of Engelberts, ≤ 1 mg/kg, (ii) the idea of administering a CD3xCD20 bispecific antibody at an initial low priming dose at day 1, an intermediate dose at day 8 and a “highest cleared dose” at day 15 during cycle 1, and (iii) guidance that the second and subsequent dosing cycles should use a dose of the bispecific antibody equal to or greater than the highest cleared dose of cycle 1, i.e., a dose ≥ the C1D3 dose.  Given the above it remains the examiner’s opinion that the claimed method of treatment remain obvious in view of the reference teachings.  Moreover, insofar as certain specifics of, e.g., claim 72, part (a) – priming dose of 0.16 mg is administered, an intermediate dose of 0.8 mg on day 8 – are not explicitly disclosed, applicant’s attention is drawn to MPEP 2144.05(II)(A), Routine Optimization - Optimization Within Prior Art Conditions or Through Routine Experimentation:

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Although this passage does not specifically teach, for example, particular drug dosages and administration schedules, this passage points to numerous variables that affect the function of inventions, such as concentration of reagents and temperature ranges.  Furthermore, this passage indicates that optimization of such variables is often an obvious activity for the ordinarily skilled artisan.  

It is submitted that the claimed drug dosages and administration schedules are akin to the variables discussed in the cited MPEP passage because said drug dosages and administration schedules are optimizable variables that would affect efficacy of the claimed invention.  

Given the “normal desire of scientists or artisans to improve upon what is already generally known,” it would have been prima facie obvious to one of ordinary skill in the art to optimize the drug dosages and administration schedules for the treatment of, e.g., CLL using the anti-CD3xanti-CD20 bispecific antibody of Engelberts, because such optimization would produce a more effective invention. 

Additionally, as set forth in MPEP 2144.05(II)(B), there is a Motivation to Optimize Result-Effective Variables: 

…  In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

In the instant case, the claims are drawn to various antibody dosages / administration schedules, such dosages / administration schedules designed to achieve a recognized result, i.e., treatment of CLL in the context of an acceptable benefit-risk profile.  Accordingly, the recited antibody dosages and administration schedules are result-effective variables that achieve a recognized result and it is submitted that since one of ordinary skill in the art would have been motivated to determine the optimum or workable ranges of said variables, the drug dosages and administration schedules recited were prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

In conclusion, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

Claim(s) 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Engelberts et al (WO2016110576) in view of Genbank locus IGKC_Human, P01834.2, 8-12-2020, pages 1-6), Chu et al. (20180134798) and “Guidance for Industry,” U.S. Department of Health and Human Services, FDA, Center for Drug Evaluation and Research (CDER), July 2005, pages i-iii and 1-27, hereinafter “Guidance,” as evidenced by Chen et al., Clin Transl Sci (2019) 12, 600–608 (all of record) as applied to claims 43-48, 51, 52, 55-61 and 65-72 above, and further in view of NCT04358458, pages 1-7, 4-20-20 (of record).

The teachings of Engelberts in view of Genbank, Chu and Guidance as applied to claims 43-48, 51, 52, 55-61 and 65-72 are given above.

However, these references do not teach or suggest the treatment of a CLL patient who has received two prior antineoplastic agents (claim 62), or who has refractory and/or relapsed CLL after receiving two prior antineoplastic agents (claim 64).

NCT04358458 teaches the treatment of CLL patients by administering the GEN3009 antibody, which is the same thing as the escoritamab antibody, to those patients who have received at least two prior lines of systemic therapy (see page 6, “Inclusion Criteria,” items 3 and 5).

Given the reference teaching it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to treat CLL patients experiencing refractory and/or relapsed CLL after receiving two prior antineoplastic agents with the GEN3009 = the escoritamab antibody described by Engelberts, and to do so consistent with the dosage regimen recited in claim 43, which is itself obvious for the reasons set forth in the preceding 103 rejection.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Applicant’s Arguments

Applicant argues claims 62 and 64 are non-obvious essentially for the same reasons that claims 43-48, 51, 52, 55-61 and 65-72 are allegedly non-obvious.

Applicant’s argument has been considered but has not been found convincing essentially for the reasons set forth above.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644